Title: To Benjamin Franklin from ——— Mercier, [before 10 February 1779]
From: Mercier, ——
To: Franklin, Benjamin


In the spring of 1777, the commissioners had contracted with Mercier to repair the arms which they had purchased from Montieu. By the summer of 1778, Jonathan Williams, Jr. had become so suspicious of Mercier’s bills that he ordered the work stopped and refused further payments. Mercier, unable to justify his accounts to Williams, then turned to the commissioners.
This letter was part of Mercier’s efforts to convince the commissioners of the validity of his claims; but it was not his first. In an undated letter which we now conclude must have been written in early August, 1778 (shortly after Williams had halted the repair operation), Mercier represented to the commissioners his view of the situation: his contract, with Deane and Williams, had been to engage forty workers to repair 80,000 arms and personally to supervise the work at Nantes. Although he had been absent from Nantes on account of business he had received from the Minister, nonetheless, he had procured the specified number of workers (in fact, more than was specified). He had submitted to Williams his accounts, with receipts, when they had met in Nantes; these were verified by the American’s secretary, and it was agreed that Mercier was owed approximately 300 l.t. Subsequent expenses amounted to an additional 200 l.t. He had been seeking payment for more than a year, and engaged a procureur in Nantes. Why did Williams refuse to pay him his due?
The American agent was in Passy when Mercier’s letter arrived, and he composed a response in French, also undated but written, according to the letter, just before his departure for Nantes (August 10): the contract had been made not with Deane and himself, but with the commissioners; moreover, Mercier had not lived up to the promises made at their meeting in Nantes. He did not refuse to pay Mercier; Mercier was simply not due anything. Williams had promised the procureur that he would forward all the accounts and receipts to Franklin, who would pay Mercier whatever he was owed. These documents would be sent as soon as Williams returned to Nantes.
 

  [before February 10, 1779] Rue et hotel des Juifschez M. le Cte. Desmazis

  Mémoire
  Monsieur
Le Sr. Mercier controlleur du Dépot des armes à Lyon, à lhonneur de vous representer, que le 23 Juin 1777, il a été fait une Convention dont cy joint est Copie, entre les honorables Députés du Congrés des Etats unis de Lamerique Septentrionale, et luy, par laquelle il s’engage d’envoyer a Nantes un nombre suffisant d’ouvriers armuriers pour réparation d’armes; Le dit Mercier ayant remplis Ses Engagemens Suivant la Convention cy devant citée au Sujet des ouvriers auxquels il a fait des avances pour la Somme de Cinq Cens trente Cinq Livres, comme vous le verrés, Monsieur, par la Copie cy jointe des comptes quil a rendu a M. Williams et de l’extrait d’une de Ses lettres audt Sr. Mercier en date du 5. fevrier 1778. Il vous Suplie, Monsieur, de lhonorer de vos bontés, et de vouloir bien lui faire rembourser cette Somme qui lui est legitimement due. Sa reconnaissance Egallera Son respect infiny.

A Monsieur Francklin Ministre Plenipotentiaire de la Republique des Provinces unies de l’amerique Septentrionale
 
Endorsed: Papers about Mercier N. 4 / Grafion
